Citation Nr: 1315695	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  06-11 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a vision loss disability, to include diabetic retinopathy, secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for vision loss.  In April 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the record.

This issue was previously before the Board in July 2012, when the Board also remanded a claim for service connection for peripheral neuropathy.  A January 2013 rating decision granted service connection for peripheral neuropathy of the bilateral upper and lower extremities.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of issues such as the rating or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore service connection for peripheral neuropathy is no longer on appeal.


FINDING OF FACT

In January 2013, prior to the promulgation of a decision in this appeal, the Veteran submitted a request to withdraw the appeal of his claim for service connection for vision loss. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the claim for service connection for vision loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2013, the Veteran stated that he wanted to withdraw the appeal of his claim for service connection for a vision loss.  VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board issues a final decision on the matter in question.  Appeal withdrawals must be in writing and must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b) (2012); Hanson v. Brown, 9 Vet. App. 29 (1996).  When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Therefore, dismissal of the pending appeal is appropriate.  38 U.S.C.A. § 7105(d) (West 2002).

The Veteran's request for a withdrawal is in writing, and it includes the Veteran's name and claim number.  As of the date of the letter, the Board had not yet issued a final decision on the Veteran's claim.  Therefore, the Veteran's withdrawal of this claim is valid.  Accordingly, further action by the Board regarding the claims for service connection for a vision loss disability is not appropriate, and the appeal of the withdrawn claim must be dismissed.


ORDER

The appeal of the claim for service connection for a vision loss disability is dismissed.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


